Case 1:18-cv-02737 Document 1 Filed 11/26/18 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY
AND ETHICS IN WASHINGTON,
1101 K Street, N.W., Suite 201
Washington, D.C. 20005

Plaintiffs,

v. Civil Action No.
U.S. DEPARTMENT OF HOUSING
AND URBAN DEVELOPMENT,
451 7th Street, S.W.

Washington, D.C. 20410

)
l
)
)
)
)
)
)
)
)
)
)
)
)
Defendant. )
)

 

COMPLAINT FOR INJUNCTIVE iAND DECLARATORY RELIEF

l. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.
§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,
declaratory, and other appropriate relief. Plaintiffs Citizens for Responsibility and Ethics in
Washington (“CREW”) challenges the pattern and practice of the U.S. Department of Housing
and Urban Development (“HUD”) to purposefully deny fee waivers to CREW and other non-
proflt, public interest groups that have satisfied all statutory and regulatory requirements, in
flagrant Violation of the FOIA.

2. This case seeks declaratory relief that HUD is in violation of the FOIA, 5 U.S.C.
§ 552(a)(4)(A), and implementing HUD regulations, 24 C.F.R. § 15.1 10(h), for repeatedly
failing to grant requests from CREW and other non-profit, public interest organizations for a
waiver of fees associated With processing their requests despite their showings that the subjects

of their requests concern the operations of the federal government and the requested disclosures

Case 1:18-cv-02737 Document 1 Filed 11/26/18 Page 2 of 25

likely will contribute to a better understanding of relevant government procedures by plaintiffs
and the general public in a significant way. This case also seeks injunctive relief to compel
HUD’s compliance with the FOIA’s fee waiver provisions and HUD’s implementing regulations
CREW further challenges HUD’s failure to recognize it as a news media requester for purposes
of waiving fees under the FOIA.
Jurisdiction and Venue

3. This Court has both subject matter jurisdiction over this action and personal
jurisdiction over the plaintiff pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The
Court also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 2201 (a), and 2202.
Venue lies in this district under 5 U.S.C. § 552(a)(4)(13).

M

4. Plaintiff CREW is a non-profitJ non-partisan organization organized under section
501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens
to be informed about the activities of government officials and agencies, and to ensuring the
integrity of government officials and agencies CREW seeks to empower citizens to have an
influential voice in government decisions and in the government decision-making process
through the dissemination of information about public officials and their actions. To advance its
mission, CREW uses a combination of research, litigation, and advocacy. As part ofits researchJ
CREW uses government records made available to it under the FOlA.

5. CREW relies heavily on the FOIA fee waiver provisions because its requests are
in the public interest, not in CREW’s Cornmercial interest, and concern the operations and/or
activities of the government CREW is harmed when it is denied a public interest fee waiver

under the FOIA, as it faces the choice to either pay the requested fee or incur the financial and

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 3 of 25

resource costs of litigating its entitlement to a fee waiver in order to obtain documents critical to
fulfilling its core rnission. Similarly, CREW is harmed when agencies fail to recognize its status
as a member of the news media for purposes of waiving or reducing fees under the FOIA.

6. Defendant HUD is an agency within the meaning of 5 U.S.C. § 552(f) and 5
U.S.C. § 701. Defendant has possession and control of the requested records and is responsible
for fulfilling plaintiffs FOIA request.

Statutorv and Regulatorv Background

7. The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release
requested records to the public unless one or more specific statutory exemptions apply.

8. An agency must respond to a party making a FOIA request within 20 working
days, notifying that party of at least the agency’s determination of which of the requested records
it will release, which it will withhold and why, and the requester’s right to appeal the
determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

9. The FOIA also requires each agency to promulgate regulations that specify a fee
schedule for the processing of FOIA requests and establish procedures and guidelines for the
waiver or reduction of fees. 5 U.S.C. § 552(a)(4)(A). HUD’s fee waiver regulations are found at
24 C.F.R. § 15.106.

10. Under the FOIA, agencies should produce documents at no charge to the
requester or at a reduced charge if “disclosure of the information is in the public interest because
it is likely to contribute significantly to public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the requester.” 5 U.S.C. §

552(3)(4)(A)(iii).

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 4 of 25

l l. HUD’s regulations implementing this provision provide that if HUD determines
disclosure of the requested information is in the public interest, HUD Will furnish the requested
records without charge or at a reduced rate. 24 C.F.R. § 15. l 06(k)(l)(ii).

l2. The FOIA further provides that fees shall be limited for requests made by a
representative of the news media, which the statute defines as “any person or entity that gathers
information of potential interest to a segment of the publicJ uses its editorial skills to turn the raw
materials into a distinct work, and distributes that work to an audience.” 5 U.S.C.

§ 552(a)(4)(A)(ii). Further, the FOIA defines the term “news” in this context as “information that
is about current events or that would be of current interest to the public.” [d.

13. Implementing HUD regulations provide that if a requester qualifies as a
representative of the news media, HUD will not charge that requester search fees. 24 C.F.R. §
15.106(d)(l). `[`he HUD regulation defines a news media requester as one who “actively

gather[s] news for an entity that is organized and operated to publish or broadcast news to the
public.” 24 C.F.R. § 106(b).
Factual Background
CREW’s October 2018 FOIA Request

14. On October l, 2018, CREW sent a FOIA request to HUD seeking copies of
records sufficient to show all of Secretary Ben Carson’s scheduled meetings, appointments, and
scheduled events for a three-day period from July 16 through July 18, 2018. CREW specified its
request includes but is not limited to Outlook calendar entries and Secretary Carson’s daily
briefing books for those dates.

15. CREW sought a waiver of fees associated with processing its requestl CREW

explained it was seeking the records to determine if HUD and Secretary Carson had adopted the

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 5 of 25

practice of lnterior Secretary Ryan Zinke to decrease the level of detail the lnterior Department
includes in his calendars to avoid the full disclosure that the FOlA brings The requested records
would shed light on whether HUD is complying fully with the letter and spirit of the FOIA.

16. CREW also requested that it not be charged search or review fees because CREW
qualifies as a member of the news media CREW explained the various ways it routinely and
systematically disseminates information to the public, including its extensively viewed website
on which CREW posts documents it receives under the FOIA, blog posts, and reports

17. Less than 24 hours later, by letter dated October 2, 2018, HUD advised CREW it
was denying CREW’s request for a fee waiver. Beyond citing the regulatory requirements for a
fee waiver and its policy objective of safeguarding the public treasury, HUD offered no rationale
for denying the requested fee waiver or analysis of the reasons CREW provided to support its
request. lnstead, the letter offered the summary conclusion that CREW’s request for a fee waiver
“is not in the ‘public interest’ as required by statute and is therefore denied.” Further, HUD
evaluated CREW’s fee waiver request under 24 C.F.R. § 15.1 10(11), even though that regulation
has been amended and is now found at 24 C.F.R. § 15.106. HUD did not address CREW’s
request to be treated as a member of the news media

18. By letter dated October 2, 2018, CREW appealed HUD’s initial of CREW’s
request for a fee waiver. CREW explained first that its request unquestionably concerns the
c‘operations or activities of the government" as it seeks documents that would shed light on the
process by which Secretary Carson’s calendar is populated at a time when another agency has
altered its procedures to effectively withhold information from the public. Second, CREW
explained how the requested disclosures are likely to contribute to the public’s understanding of

Secretary Carson’s activities during the requested period and/or the lengths to which HUD and

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 6 of 25

Secretary Carson go to obscure his schedule from the public. CREW pointed out that currently
there is considerable interest in the activities of cabinet secretaries and what they are doing with
their time in office. Third, CREW explained how the disclosure of the requested records will
contribute significantly to the public’s understanding of HUD activities by filling in the gaps
about Secretary Carson’s recent schedule and the extent to which he meets, if at all, with external
stakeholders.

19. CREW’s appeal also pointed out that HUD had failed to address CREW’s request
to be treated as a media requester. Further, CREW noted it has been accorded near universal
recognition that it qualifies for fee waivers under the FOIA given the nature of its requests and
what it does with the requested information.

20. By letter dated November 6, 2018, HUD advised CREW it was affirming its
initial determination that CREW was not entitled to a fee waiver. HUD characterized CREW’s
claim that the requested information may demonstrate patterns similar to that of other agency
heads as speculative and faulted CREW with providing no “compelling facts” that Secretary
Carson has taken similar measures to hide his activities from the public. HUD also claimed
CREW had not provided facts demonstrating how release of this information will “significantly”
increase public understanding of government activities

21. As to CREW’s request to be treated as a representative of the news media, the
letter asserted that issue was not ripe for appeal because the FOIA office had not provided
CREW a response To date l-IUD has not responded to CREW’s request to be treated as a
representative of the news media.

22. Further, despite the limited nature of CREW’s request, which covered Secretary

Carson’s schedule for only a three-day period, at no time did HUD provide CREW with the 100

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 7 of 25

pages at no charge to which requesters who do not satisfy the fee waiver provisions are entitled
under the FOIA.
CREW’s Azrgust 201 7 FOIA Requesr

23. This latest denial by HUD of CREW’s request for a fee waiver under the FOlA
follows a pattern of conduct by HUD dating back to August 2017. On August 22, 2017, New
Yr)rk Magazr'ne published an article that described Secretary Carson’s family as taking a “visible
role in the department.” Alex MacGillis, ls Anvbodv Home at HUD?, New l’ork Magnzr'ne, Aug.
22, 2017, available at http://nymag.corn/daily/intelligencer/2017/08/ben-carson-hud-
secretary.html. Secretary Carson’s wife Candy Carson was described as “omnipresent,”
reportedly gave an introductory speech on Secretary Carson’s first day in office, and according
to the article has “been spending far more time inside the department’s headquarters at L’Enfant
Plaza than anyone could recall a secretary’s spouse doing in the past.”

24. The same article also noted that Secretary Carson’s second oldest son, Ben
(“B.J.”) Carson, Jr., also was a commonly-seen figure at HUD. According to the article, Mr. B._l.
Carson has been included in email chains within the department and was seen leaving the office
ofnew HUD Chief Operating Officer David Eagles. l\/lr. B.J. Carson also was described as
taking an active role in a visit Secretary Carson made to Baltimore, talking to entrepreneurs at a
health fair and introducing them to his father.

25. Following this article, CREW sent a FOIA request by email to HUD’s Freedom of
Information Act Office on August 25, 2017, seeking four categories of records (“Carson Family
FOIA”). First, CREW requested copies of all communications from March 6, 2017 to the present
between or involving l\/lrs. Carson and 1 1 named senior HUD officials Second, CREW

requested copies of all calendars and other records for the same time-period reflecting meetings

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 8 of 25

with l\/lrs. Carson and these same ll individuals Third, CREW requested all communications
between March 6 and the present between or involving l\/Ir. B.J. Carson, and these 11

individuals Fourth, CREW requested copies of all calendars and other records for the same time-
period reflecting meetings with l\/lr. B.J. Carson and these same 1 1 individuals

26. CREW requested a waiver of fees associated with processing this request. As
CREW explained in justifying its fee waiver request, the requested records would shed light on
the influence that Secretary Carson’s family has on HUD priorities and policy decisions even
though they have no official roles in the agency. The requested records also would inform the
public about HUD operations Accordingly, the subject of this request concerns the operations of
the federal government, and the disclosures likely will contribute to a better understanding of
relevant government procedures by CREW and the general public in a significant way.

27. CREW also requested that it not be charged search or review fees because CREW
qualifies as a member of the news media. CREW explained the various ways it routinely and
systematically disseminates information to the public, including its extensively viewed website
on which CREW posts documents it receives under the FOIA, blog posts, and reports

28. On August 31, 2017, HUD advised CREW that its request for a fee waiver was
denied. Beyond citing the regulatory requirements for a fee waiver and its policy objective of
safeguarding the public treasury, HUD offered no rationale for denying the requested fee waiver
or analysis of the reasons CREW provided to support its request lnstead, the letter - largely
echoing HUD’s initial denial of CREW’s request for a fee waiver for its October 2018 FOIA
request 4 offered the summary conclusion that CREW’s request for a fee waiver “is not in the
‘public interest’ as required by statute and is therefore denied.” Further, HUD evaluated

CREW’s fee waiver request under 24 C.F.R. § 15.1 10, even though that regulation has been

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 9 of 25

amended and is now found at 24 C.F.R. § 15.106. HUD did not address CREW’s request to be
treated as a member of the news media.

29. On September 6, 2017, CREW appealed HUD’s initial fee waiver denial. First,
CREW explained specifically how its request concerns the operations or activities of
government, given that it seeks documents pertaining to the level of influence close family
members of Secretary Carson have on running the agency and making policy decisions Second,
CREW explained how the requested disclosure is likely to contribute to the public’s
understanding of that level of influence, given that CREW seeks communications and documents
regarding meetings between l 1 top agency officials and Mrs. Carson and l\/lr. B..l. Carson, none
of which is in the public domain. Third, CREW explained that the requested records not only
serve CREW’s interests, but also those of the general public, and further that CREW has the
proven ability to share the requested information with the public, Fourth, CREW explained how
the requested records will contribute significantly to public understanding of HUD activities by
providing a wealth of detail on the role and level of influence l\/lrs Carson and Mr. B.J. Carson
have at HUD.

30. CREW’s appeal also pointed out that HUD had failed to address CREW’s request
to be treated as a media requester. Further, CREW noted it has been accorded near universal
recognition that it qualifies for fee waivers under the FOIA given the nature of its requests and
what it does with the requested information

31. By letter dated October 6, 2017, HUD advised CREW it was affirming HUD’s
initial determination that CREW’s request fails to meet the criteria for a public interest fee
waiver. Again echoing the words it used in its denial of the requested waiver pertaining to

CREW’s October 2018 FOIA request, HUDjustified its denial with the claim that CREW had

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 10 of 25

“only speculated” that its requested documents “may demonstrate” the level of influence
Secretary Carson’s wife and son have over agency matters and faulted CREW for failing to
provide “facts to demonstrate how release of this information will ‘significantly’ increase public
understanding of government activities.”

32. As to CREW’s request to be treated as a representative of the news mediaJ the
letter asserted that issue was not ripe for appeal because the FOIA office had not provided
CREW a response

33. HUD’s refusal to grant CREW the requested fee waiver is now the subject of an
ongoing lawsuit, CREW, et al v. HUDJ Civil l\lo. lB-cv-0114 (KBJ), which also challenges
HUD’s pattern and practice of denying non-profit public interest groups fee waivers under the
FOIA.

34. After CREW filed suit, HUD decided to release the requested records to CREW at
no cost to CREW.

CREll"’s Sepfember 201l 7 FOIA Request

35. On Septernber 20, 2017, CREW submitted by facsimile another FOlA request to
HUD seeking two categories of records (“Carson Travel FOIA”). First, CREW requested copies
of all records concerning authorization for and the costs of Secretary Carson’s use of non-
commercial aircraft for any official travel since his confirmation on l\/larch 2, 2017. Second,
CREW requested records sufficient to show the amount of money budgeted for Secretary
Carson’s travel for 2017 and 2018, and the amount budgeted for the secretary’s travel for 2016.

36. CREW requested a waiver of fees associated with processing this request As
CREW explained in support ofthis requestJ recent news reports have focused on the use by

agency heads of non-commercial aircraft for official government travel at a cost to taxpayers of

10

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 11 of 25

thousands of dollars beyond what commercial flights would have cost. CREW also pointed out
that Secretary Carson had a very visible role in introducing President Trtinip at a campaign rally
in Phoenix, Arizona, raising questions about whether that trip was government-funded The
requested records will shed light on whether and to what extent Secretary Carson, like other
cabinet heads, has broken with practice and similarly used non-commercial aircraft for
government travel. Accordingly, the subject of this request concerns the operations of the federal
government, and the disclosures likely will contribute to a better understanding of relevant
government procedures by CREW and the general public in a significant way.

37. CREW also requested that it not be charged search or review fees because CREW
qualifies as a member of the news media. CREW explained the various ways it routinely and
systematically disserninates information to the public, including its extensively viewed website,
on which CREW posts documents it receives under the FOlA, blog posts, and reports

38. One day later, on September 21, 2017, in what appears to be a form letter, HUD
advised CREW that its request for a waiver of fees was denied, rising language identical to what
it used to initially deny CREW a fee waiver in the Carson Family FOlA. As in the Carson
Family FOIA, the letter did not address CREW’s request to be treated as a member of the news
media and cited to outdated HUD regulations

39. By letter dated September 21, 2017, CREW appealed the initial fee waiver denial
in the Carson Travel FOlA. First, CREW explained that without question its request concerns the
“operations or activities of the government” as it seeks to learn whether Secretary Carson is
rising non-commercial aircraft for official l~lUD business travel. flow Secretary Carson and l-lUD
spend taxpayer funds could not be more relevant to this issue. Second, CREW explained that

given the considerable public focus on other cabinet officials who have used private government

11

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 12 of 25

aircraft in circumstances suggesting non-compliance with governing policies and regulations the
requested records are “likely to contribute” to the public’s understanding of Secretary Carson’s
travel. CREW noted that given the call for investigations into the use by other cabinet heads of
non-commercial aircraft for official government travel, to ca11 the subject of CREW’s request not
in the public interest is nothing short of absurd. Third, CREW explained that because little
currently is known about Secretary Carson’s use of non-commercial flights for travel, the records
CREW has requested will fill in the gap and therefore will contribute “significantly” to public
understanding of HUD activities and how the agency operates

40. CREW’s appeal also pointed out that HUD had failed to address CREW’s request
to be treated as a media requester. Further, CREW noted it has been accorded near universal
recognition that it qualifies for fee waivers under the FOlA given the nature of its requests and
what it does with the requested information.

41. On October 13, 2017, while CREW’s appeal in the Carson Travel FOlA was
pending, HUD advised CREW the agency had determined CREW falls into the “other use
requester” category. l-lUD further advised that the estimated cost for processing CREW’s request
was approximately $251.80, and that if the agency did not receive payment from CREW within
15 days or a more narrowly drawn request, CREW’s request would be considered “withdrawn.”

42. On October 24, 2017, HUD advised CREW it was affirming HUD’s initial
determination to deny CREW a fee waiver in the Carson Travel FOlA. The agency’s explanation
for the denial was a single sentence stating CREW’s showing “does not satisfy the criteria and is

§§

conclusory.

12

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 13 of 25

48. On August 7, 2017, the same day HUD received FFRF’s FOIA request, HUD
notified FFRF its request for a fee waiver was denied for failing to meet three of the four
regulatory criteria for a fee waiver. HUD offered no analysis beyond the following: “You state
that fees should be waived because of your nonprofit status and because release of the records is
in the public interest. Your request for a fee waiver is denied.”

49. ln a detailed, four-page letter dated August l l, 2017, FFRF appealed HUD’s
denial of its requested fee waiver. FFRF’s letter devoted three paragraphs to explaining how the
requested documents are likely to contribute to an understanding of specific government
activities or operations Among other things, FFRF pointed out that the requested records
concern a weekly bible study sponsored and attended by Trump administration cabinet members
that may reveal critical information aboth whether the administration is complying with
constitutional requirements specifically the Establishment Clause of the First Amendment.
Further, disclosure will also contribute to an understanding of the influence of an outside
organization on government and Secretary Carson’s actions FFRF explained how the requested
information relates directly to the operations of government, as interpreted by the courts

50. FFRF’s letter devoted one and one-half pages to discussing how the disclosure
will contribute to a greater understanding on the part of the public at large, detailing how the
subject matter of its FOlA request and FFRF’s opposition have received widespread media
coverage FFRF further explained that the requested information is not currently publicly
available and detailed the organization’s channels of communication to reach millions of
citizens

51. FFRF’s appeal also discussed how disclosure of the requested documents will

contribute significantly to the public’s understanding of government activities or operations by

14

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 14 of 25

43. As to CREW’s request to be treated as a representative of the news media, the
letter asserted that issue was not ripe for appeal because the F()lA office had not provided
CREW a response

44. HUD’s refusal to grant CREW the requested fee waiver is now the subject of an
ongoing lawsuit, CREW, et al. v. HUD, Civil No. lS-cv-0114 (KBJ), which also challenges
HUD’s pattern and practice of denying non-profit public interest groups fee waivers under the
FOIA.

45. After CREW filed suit, HUD decided to release the requested records at no charge
to CREW.

Freen'or)r Fr'c)m Re!r'gr'on Foima'rrtion ’s (“FFRF") FOIA Reqiresls

46. On August 7, 2017, FFRF, using HUD’s on-line submission form, submitted a
FOlA request seeking three categories of records (“Cl\/l FOlA”). First, FFRF requested
correspondence including emails, between representatives of Capitol l\/linistries (“Cl\/l”), a
section 501(0)(3) non-profit organization whose vision is “to evangelize elected officials and
lead them toward maturity in Christ,” and any representative of HUD, including Secretary
Carson, since January 1, 2017. Second, FFRF requested internal correspondence between HUD
representatives since January 1 regarding the weekly bible study that Secretary Carson sponsors
and that Trump cabinet members attend, and/or Cl\/l. Third, FFRF requested copies of Secretary
Carson’s daily schedules that include any cabinet bible study since lanuary 1, 2017.

47. FFRF also requested a waiver of fees, explaining it is a registered section
501(c)(3) non-profit organization and the release of the requested records is in the public interest,
given that the subject of its request is a matter of concern to FFRF’s over 29,000 members

nationwide HUD personnel, and the public.

13

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 15 of 25

aiding the public in understanding how top officials in the federal government are using (or
misusing) federal resources for regular bible study meetings As FFRF explained, there are few
things more important and valuable than public oversight of our secular government Finally,
FFRA pointed out that the request form on HUD’s Freedom of lnforniation Act Public Access
Website limits responses to 255 characters which is an inadequate amount of space to fully
explain the four criteria HUD uses to determine fee waivers

52. By letter dated September 1 1, 2017J HUD advised FFRF that its appeal was
denied. The sole ground HUD offered for the denial was that FFRF was seeking documents that
do not relate to HUD operations or activities

53. HUD’s refusal to grant FFRF the requested fee waiver is now the subject of an
ongoing lawsuit, CREli/, er al. v. HUD, Civil No. lS-cv-Ol 14 (KBJ), which also challenges
HUD’s pattern and practice of denying iron-profit public interest groups fee waivers under the
FOIA.

54. After FFRF filed suit, l-lUD decided to release the requested records at no charge
to FFRF.

55. On October 26, 2017, FFRF filed another FOlA request with HUD seeking: (l)
correspondence including ernails to or from any representative of HUD, including Secretary
Carson, regarding the “Revive Us 2” event Secretary Carson attended at the l\/luseum of the
Bible on October 24, 2017; and (2) Secretary Carson’s daily schedule from October 24 (“Revive
us 2 ForA”).

56. FFRF also requested a fee waiver for its Revive Us 2 FOIA because the subject of

the request is a matter of concern to FFRF members, HUD personnel, and the public.

15

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 16 of 25

57. One day later, on October 27, 2017, HUD advised FFRF that its fee waiver
request was denied stating only that FFRF had failed to meet the agency’s fee waiver criteria.

58. By letter dated December 8, 2017, FFRF appealed HUD’s denial of its requested
fee waiver. FFRF first noted that HUD had failed to provide a reason for the denial beyond the
conclusory statement FFRF had failed to meet the applicable criteria.

59. FFRF then addressed each of the criteria, explaining in detail how its request
satisfies each. First, FFRF explained how its request directly concerns Secretary Carson’s
operations and activities in his official capacity as a HUD representative Second, FFRF
explained that the requested documents will contribute significantly to public understanding of
whether the government is complying with the Establishment Clause of the First Anrendment,
and contribute to greater understanding of l-lUD’s involvement in the “Revive Us 2” everrt,
including who attended, if staff were pressured into attending, and if staff time and government
resources were spent organizing the event. Third, FFRF explained the significant public interest
in the subject matter of its request, the fact that the requested information is riot publicly
available, and FFRF’s numerous channels of communication to reach millions of citizens
Fourth, FFRF explained how disclosing the requested records will contribute significantly to the
public’s understanding of government activities or operations given the vital public interest in
knowing if Secretary Carson is complying with the Constitution’s requirements

60. FFRF also noted in its appeal that the FOlA request form on HUD’s Freedom of
lnformation Act Public Access Website, which FFRF used to submit the Revive Us 2 FOIA,
does not provide enough space to those wlro request fee waivers to adequately explain their case

61. By letter dated January 9, 2018, HUD advised FFRF that its appeal was denied.

Despite FFRF’s showing that it has several channels of communication to reach millions of

16

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 17 of 25

citizens, HUD denied the requested fee waiver orr the ground that FFRF had failed to mention
how it would disseminate to a broad audience outside of its organization HUD also claimed
FFRF’s identification of the public interest to be served was conclusory and denied the fee
waiver request on that basis as well.

62. l-lUD’s refusal to grant FFRF the requested fee waiver is now the subject of air
ongoing lawsuit, CRElI/, el cz[. v. HUD, Civil No. 18-cv-01 14 (KBJ), which also challenges
HUD’s pattern and practice of denying non-profit public interest groups fee waivers under the
FOIA.

63. After FFRF filed suit, HUD decided to release the requested records at no charge
to FFRF.

()fher' HUD Denr`ri!'s ofFee Wni`ver‘$

64. From the public record CREW is aware of at least two other public interest iron-
profit organizations whose requests for public interest fee waivers were denied by HUD under
similar circumstances On l\/lay 15, 2017, the American Society for the Preveirtiorr of Cruelty to
Animals (“ASPCA”) sued HUD under the FOIA for failing to grant the organization’s fee waiver
request T!re Arrrerr`crrn Socr`elyfor the Preveriir`ori ofCr'r¢elry 10 Am'nrals v. U.S. Dep 'r‘ Qf'Horrs'r'ng
amf Ur'l)rrn Der-’efoprrrerit, Civil No. 17-cv-00912 (RDl\/l) (D.D.C.).

65. As outlined in the conrplaint, that case involved a FOlA request the ASPCA filed
with HUD for records related to HUD’s Moving to Work demonstration program, and its policy
of exempting housing authorities participating in the program from federal laws and regulations
permitting residents to have pets 'l`he ASPCA sought the information to educate its supporters

and the public about federal housing policies that impact the availability of pet-friendly housing

17

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 18 of 25

66. HUD initially denied the requested public interest fee waiver on the ground that
the ASPCA had asserted only “conclusory statements” and had failed to identify the public
interest disclosure of the requested documents would serve

67. The ASPCA filed air administrative appeal from this denial, explaining in
multiple pages why its FOlA request met each criterion for entitlement to a public interest fee
waiver. The ASPCA detailed the size of the organization, the depth and breadth of its staffs
knowledge on issues of pet retention and public education, and the organization’s wide range of
public outlets

68. Notwitlrstarrdirrg this detailed showing, HUD denied the appeal on the ground that
the ASPCA had failed to show that disclosure of the requested documents would contribute to air
understanding of the subject by a reasonably broad audience Subsequently, HUD sent the
ASPCA a letter estimating the fee to be $7,862.40.

69. After following up with HUD about the denial and acting on a recommendation
from HUD FOIA staff, the ASPCA filed a new FOlA request seeking the same documents it had
sought in its initial FOlA request. As with its first request, the ASPCA sought a fee waiver. Tlris
time, however, it made the fee waiver request separately in a document that included six
numbered sections compromising 15 paragraphs of explanation as to why it satisfied each of the
fee waiver criter‘ia.

70. Tlre following week, HUD again issued a cursory denial that did riot address the
ASPCA’s showing, stating instead that the request did not address how the organization met any
of the criteria.

71. The ASPCA appealed this determination in a letter that included a six-part legal

analysis structured specifically around HUD’s FOIA regulations erile each criterion was

18

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 19 of 25

discussed and applied in depth, the appeal devoted particular attention to explaining how the
disclosure should contribute to the understanding of“a reasonably broad audience of persons
interested in the subject.”

72. ln addition to providing an extensive factual basis to support its requested fee
waiver, the ASPCA’s appeal contained extensive citations to case law that contradicted HUD’s
analysis of the fee waiver issue

73. Despite this exhaustive legal and factual showing, HUD denied the second appeal,
claiming the ASPCA had failed to demonstrate it could “contribute to an understanding of the
public at large.” HUD further claimed that even if the ASPCA routinely secures national media
coverage, it ultimately is tip to the media to decide what to report. Further, l-lUD stated the
ASPCA had riot demonstrated an intent or ability to distribute the requested information to a
reasonably broad audience Finally, HUD attempted to distinguish one of the cases on which the
ASPCA had relied with a factual claim lacking any data or evidence Subsequently, HUD
assessed a fee of $5,662 for processing the requested records

74. After the ASPCA filed its conrplaint, HUD sought air extension of its time to
respond, stating that HUD had informed the ASPCA “that it should not have assessed any fee for
Plaintiff’s FOIA request,” and promising to provide responsive records by June 16, 2017. Orr
July 20, 2017, the ASPCA filed a notice of voluntary dismissal

75. Additionally, Public Citizen filed a complaint against HUD on December 4, 2017,
challenging HUD’s failure to grant Public Citizen a fee waiver. Prrl)lr'c Ci'tr'zen, fire v. U.S. Dep ’r
ofHousr'ng and Ur'bmr Develo])men!, Civil No. 17-2582 (RC) (D.D.C.). 'l`here, Public Citizen
challenged HUD’s denial of a fee waiver on the ground that the organization had failed to show

that the public interest would be served by disclosure of the requested documents

19

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 20 of 25

76. As outlined in its complaint, Public Citizen’s suit stemmed from a FOIA request it
submitted to HUD on September 22, 2017 for documents related to the cost of travel and
personal security for Secretary Carson and former HUD Secretary Shaun Donovan for
designated time periods

77. In the limited space available on HUD’s online for'm, Public Citizenjustified its
request for a full waiver of fees based on the fact that the requested records will contribute to the
public’s understanding of government spending under the Tr'ump Administration. Public Citizen
also explained it has over 400,000 members and supporters

78. On September 25, 2017, one business day after Public Citizen submitted its
request, HUD denied the requested fee waiver on the ground that Public Citizen had riot
adequately showrr disclosure of the requested records would serve the public interest

79. Public Citizen appealed HUD’s fee waiver denial, explaining that HUD had failed
to comply with the law because it failed to state a specific reason for its denial, and had applied
the wrong legal standard Prrblic Citizen also described with specificity how its request satisfies
HUD’s regulatory criteria for a fee waiver.

80. Notwithstanding this showing, HUD affirmed its earlier denial of the requested
fee waiver solely on the ground that the organization had failed to show disclosure of the
requested documents will contribute significantly to the public’s understanding of government
activities or operations With no analysis, HUD stated that Public Citizen’s showing on this
factor “does riot satisfy the criteria and is conclusor'y.”

81. After HUD answered Public Citizen’s complaint, the court in that case ordered

the parties to meet and confer. As part of that processJ HUD agreed to release to Public Citizen

20

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 21 of 25

certain requested documents at no charge to Public Citizen HUD entered this agreement only
after Public Citizen had filed suit and incurred the expenses and resource burdens of litigation

PLAINTIFFS’ CLAIMS FOR RELIEF

 

CLAIM ONE
(Irnperrnissible Policy, Pattern and Pr‘actice of Denying Fee Waivers to Public Interest
Organizations in Violation of the Freedom oflnformation Act)

82. Plaintiff`re-alleges and incorporates by reference all preceding paragraphs

83. Defendant has adopted and is engaged in a policy and practice of violating the
FOlA’s fee waiver provisions, 5 U.S.C. § 552(a)(4)(A), by intentionally refusing to grant fee
waivers to rron-profit, public interest organizations that satisfy all the statutory and regulatory
criteria for a public interest fee waiver.

84. As part of defendant’s unlawful policy and practice defendant makes air initial
decision to deny requested public interest fee waivers from non-profit requesters shortly after
receiving the requests, using boilerplate language and failing to address the showings the
requesters make as to why they are entitled to a fee waiver.

85. As part of defendant’s unlawful policy and practice, the agency affirms these
denials on appeal in broad conclusory terms that fail to address the detailed showings the
requesters make demonstrating their entitlement to a public interest fee waiver.

86. As part of defendant’s unlawful policy and practice, the agency refuses to provide
iron-profit requesters with their requested records at no cost until those requesters have incurred
the expense, expenditure of scarce resources, and delay associated with filing suit against HUD.

87. Defendant’s repeated failure to properly implement the FOlA’s fee waiver
provisions are not attributable to factual differences in the showings made by non-profit, public

interest requesters in support of their fee waiver requests

21

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 22 of 25

88. As part of their unlawful policy and practice, defendants deny public interest fee
waivers where disclosure of the requested documents is likely to cast the agency or HUD
Secretary Ben Carson in a negative li ght.

89. Defendant’s repeated, unlawful, and intentional actions have resulted, and will
continue to result, in the untimely access to documents to which the plaintiff and the public are
entitled.

90. Def`endant’s repeated, unlawful, and intentional actions in violation of the FOIA
and HUD implementing regulations have harmed and will continue to harm plaintiff by requiring
it to either pay processing fees notwithstanding its statutory entitlement to a fee waiver or incur
the costs and delay associated with litigating its entitlement to a fee waiver.

91. Defendant’s unlawful policy or practice of denying fee waivers to non-profit,
public interest requesters wlro have satisfied the fee waiver requirements will continue absent
intervention by this Court.

92. Plaintiff therefore is entitled to injunctive and declaratory relief to compel
defendant to comply with the fee waiver provisions of the FOIA and to prevent defendant from
continuing to apply its unlawful FOIA practice or policy.

CLAIM II
(Ilnpl‘oper' Denial of CREW’s requested fee waiver for its October 2018 FOIA Request)

93. Plaintiffre-alleges and incorporates by reference all preceding paragraphs

94. ln its October 2018 FOIA request CREW demonstrated that it is entitled to a
waiver of fees associated with processing its FOIA requests, because disclosure of responsive
records will likely contribute to the public understanding of the operations or activities ofthe

government and is not primarily in the commercial interest of CREW.

22

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 23 of 25

95. Notwithstarrding this entitlement, HUD denied CREW’s administrative appeals
and upheld HUD’s initial determinations that CREW is not entitled to a waiver of fees, contrary
to the FOlA and HUD regulations

96. Defendant’s failure to grant CREW a fee waiver has harmed and will continue to
harm CREW by requiring it to either pay processing fees notwithstanding its statutory
entitlement to a fee waiver or incur the costs and delay associated with litigating its entitlement
to a fee waiver as a news media requester.

97. Plairrtiff therefore is entitled to injunctive and declaratory relief granting it a fee

waiver for the October 2018 FOIA request.

CLAIl\/I III
(Improper' Denial of Media Requester Status to CREW)
98. Plaintiff re-"rlleges and incorporates by reference all preceding paragraphs
99. CREW has demonstrated it is entitled to a fee waiver because it qualifies as a

member of the news media.

100. Notwithstanding this showing, HUD has refused to accord CREW news media
status and waive or reduce its liability for fees associated with processing its FOlA requests

101. Defendant’s failure to grant CREW news media status has harmed and will
continue to harm CREW by requiring it to either pay processing fees notwithstanding its
statutory entitlement to a fee waiver or incur the costs and delay associated with litigating its
entitlement to a fee waiver as a news media requester.

102. Plaintiff therefore is entitled to injunctive and declaratory relief granting it news
media status for purposes of the FO]A’s fee waiver provisions

REQUESTED RELIEF

WHEREFORE, plaintiff respectfully requests that this Court:

23

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 24 of 25

(l) Declare that HUD is engaged in an impermissible practice or policy of refusing to
grant public interest fee waivers to non-profit, public interest organizations that have satisfied all
statutory and regulatory criteria for a fee waiver;

(2) Enjoin HUD from continuing to engage in an impermissible practice or policy of
refusing to grant public interest fee waivers to non-profit, public interest organizations that have
satisfied all statutory and regulatory criteria for a fee waiver',

(3) Declare that CREW is entitled to a full fee waiver for its October 2018 FOlA request
submitted to HUD',

(4) Order HUD to grant CREW a full fee waiver for its October 2018 FOlA request;

(5) Declare that CREW is entitled to be treated as a news media requester for purposes of
processing its FOIA requests;

(6) Or'der HUD to grant CREW news media requester status for purposes of processing
its FOlA requests;

(7) Provide for expeditious proceedings in this action;

(8) Retainjurisdiction of this action to ensure no agency records are wrongfully witlrheld;

(9) Award plaintiff its costs and reasonable attorneys’ fees in this action; and

(10) Grant such other relief as the Court may deem just and proper.

Respectfully submitted,

   

rrrre L. Weismann

(D.C. BarNo. 298190)

Adam J. Rappaport

(D.C. Bar No. 479866)

Citizens for Responsibility and Ethics
in Washington

1101 K Street, N.W., Suite 201

Washington, D.C. 20005

24

Case 1:18-cv-O2737 Document 1 Filed 11/26/18 Page 25 of 25

Dated: November 26, 2018

Phone: (202) 408-5565
Facsimile: (202) 594-8579

Atiorneyfor Citizensfor Responsif)r`fity and Ethr`cs
in l'Vns!rr`r/rgron

25

